DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2021 was filed after the mailing date of the Notice of Allowance on 2 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed/initialed copy of said IDS is attached herewith.

Reasons for Allowance
Claims 1, 2, 4-6, 9, 12, and 28-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a vehicle for performing tests for a driver assistance system comprising an elastic clamping clip located at the base body and wherein the elastic clamping clip detachably retains the strut, when considered in combination with the other limitations as recited in the claim.
As to claim 28: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a collision testing vehicle for performing tests with a driver assistance system comprising wherein the detachable support is formed from an elastic plastic material having a modulus of elasticity in the range of 1000 N/mm2 to 3000 N/mm2 and wherein the detachable support includes an elastic limit in the range of 40 N/mm2 to 70 N/mm2, when considered in combination with the other limitations as recited in the claim.
As to claims 2, 4-6, 9, 12, and 29-35: Each of said claims depends ultimately from one of claims 1 or 28 and therefore each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856